Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments in light of claim amendment, see Remarks, filed 08/05/22, with respect to Non-Final Rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Claim Status
3.	Claims 1, 3-19, 21-24 are pending in the application. Claims 2 and 20 are cancelled.
Allowable Subject Matter
4.	Claims 1, 3-19, 21-24 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “the first plunger comprising a first roller that contacts the cam; a second plunger on a second side of the cam, the second plunger comprising a second roller that contacts the cam; and wherein the cam is controllable to rotate relative to the first plunger and the second plunger so that, at different angles of rotation, different parts of the cam contact the first plunger and the second plunger causing movement of at least one of the first plunger or the second plunger that is transferred to the test head to offset the uncontrolled rotation” in combination with other limitations of the claim.
7.	Claims 3, 11, 13-16, 18, 22-24 are also allowed as they further limit claim 1.

8.	Regarding claim 4, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the two plungers comprise: a first plunger on a first side of the cam, the first plunger comprising a first roller that contacts the cam; and a second plunger on a second side of the cam, the second plunger comprising a second roller that contacts the cam; wherein the cam is in between the first plunger and the second plunger and wherein the cam is controllable to rotate relative to the first plunger and the second plunger so that, at different angles of rotation, different parts of the cam contact the first plunger and the second plunger” in combination with other limitations of the claim.
9.	Claims 5-10 are also allowed as they further limit claim 4.
10.	Regarding claim 12, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the at least one plunger comprises a ball configured to contact a part of the test head, the ball being rotatable at least in tumble and theta directions relative to an arm of the test head manipulator; and wherein the ball is supported by multiple balls, where each of the multiple balls is rotatable relative to the ball, and where the ball is rotatable relative to each of the multiple balls” in combination with other limitations of the claim.
11.	Claims 17 is also allowed as it further limits claim 12.
12.	Regarding claim 19, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “two plungers oriented in opposite directions, each of the plungers being configured to contact a different part of the test head; and a cam that is rotatable, each of the plungers being configured to contact the cam; wherein rotation of the cam causes longitudinal movement of the plungers that is transferred to the test head to offset the uncontrolled rotation” in combination with other limitations of the claim.
13.	Claim 21 is also allowed as it further limits claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868